NORRIS, Judge,
concurs.
I concur in the result. The trial court abused its discretion in ordering FTE to pay 75% of almost $81,000 in attorney fees and costs. Our original opinion did not order sufficient reduction of this amount under the circumstances here present.
In reality, petitioner in this proceeding ultimately prevailed in only a small portion of his demands. He lost in his attempt to judicially commit FTE, to gain control of FTE’s financial affairs and to have FTE confined to a nursing home. Although a limited curatorship was granted over FTE’s person to assist in his medical care it was narrowly crafted.
I, too, am unwilling to penalize FTE’s efforts in vigorously defending these proceedings by further burdening him with an unreasonable percentage of appellee’s huge attorney fees.